Citation Nr: 0948945	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
arthritis of the right ankle and knee. 

2.  Entitlement to service connection for a respiratory 
disability, claimed as secondary to service-connected 
arthritis of the right ankle and knee. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for osteomyelitis on a direct-incurrence basis. 

4.  Entitlement to service connection for a vascular 
disability, claimed as secondary to service-connected 
arthritis of the right ankle and knee.

5.  Entitlement to service connection for osteomyelitis as 
secondary to cellulitis. 

6.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from December 1966 to November 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Veteran was originally denied entitlement to service 
connection for osteomyelitis in a June 2001 rating decision.  
The Veteran perfected an appeal to the Board which denied his 
claim for service connection on a direct-incurrence basis in 
a January 2006 decision. 

In the above-mentioned January 2007 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for a low back disability, a vascular disability 
and a respiratory disability, all claimed as secondary to his 
service-connected arthritis of the right ankle and right 
knee.  The RO also denied the Veteran's claim of entitlement 
to a TDIU and held that new and material evidence had not 
been received to reopen his previously denied claim for 
service connection for osteomyelitis (previously denied on a 
direct-incurrence basis only), to include as secondary to 
cellulitis.  The Veteran has perfected an appeal of these 
issues. 

In May 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

The issues of entitlement to service connection for a 
vascular disability claimed as secondary to service-connected 
arthritis of the right ankle and right knee, osteomyelitis 
claimed as secondary to cellulitis, and TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The competent evidence of record does not indicate any 
nexus between, or aggravation of, a low back disability, to 
include degenerative joint disease of the lumbar spine, and 
service-connected arthritis of the right ankle or right knee. 

2.  The competent evidence of record does not indicate any 
nexus between, or aggravation of, a respiratory disability, 
to include dyspnea, and service-connected arthritis of the 
right ankle or right knee.

3.  In a January 2006 decision, which was not appealed, the 
Board denied the Veteran's claim of entitlement to service 
connection for osteomyelitis on a direct-incurrence basis. 

4.  The evidence associated with the claims folder subsequent 
to the Board's January 2006 decision does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for osteomyelitis on a 
direct-incurrence basis. 


CONCLUSIONS OF LAW

1.  A low back disability, to include degenerative joint 
disease of the lumbar spine, is not due to, the result of, or 
aggravated by, the Veteran's service-connected arthritis of 
the right ankle or knee disability.  38 C.F.R. § 3.310 
(2009). 

2.  A respiratory disability, to include dyspnea, is not due 
to, the result of, or aggravated by, the Veteran's service-
connected arthritis of the right ankle or knee.  38 C.F.R. § 
3.310 (2009).

3.  The January 2006 Board decision which denied the 
Veteran's claim of entitlement to service connection for 
osteomyelitis on a direct-incurrence basis is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

4.  Since the January 2006 Board decision, new and material 
evidence has not been received to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for osteomyelitis on a direct-incurrence basis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for secondary service connection in a letter 
from the RO dated February 14, 2006, including a request for 
evidence of showing that his service-connected disability 
either caused or aggravated his additional disability. 

With respect to the Veteran's new and material evidence claim 
to reopen, while the Board acknowledges that the Veteran did 
not receive a VCAA letter tailored to his osteomyelitis this 
defect has not resulted in any prejudice to the Veteran.  

Specifically, the Veteran had actual knowledge of the bases 
for the prior final denial, as well as that in order for VA 
to reconsider the issue he must submit new and material 
evidence.  He was advised in the March 2008 statement of the 
case (SOC) that new evidence is existing evidence that had 
not previously been submitted to VA decision makers.  
Material evidence was explained as evidence that relates to 
an unestablished fact necessary to substantiate the claim.  
He was informed that new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Veteran had 
actual knowledge of what constituted new and material 
evidence to reopen his previously denied claim. 

The Board also notes that the Veteran had actual knowledge of 
the reasons his claim was previously denied.  Specifically, 
in the March 2008 SOC the Veteran was informed that the 
evidence of record did not contain evidence providing a 
current diagnosis of osteomyelitis secondary to cellulitis in 
service.  Since the Veteran had actual knowledge of the 
reasons behind the prior denial of service connection, he has 
not been prejudiced by the lack of a specifically tailored 
notice letter. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
February 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The February 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in a March 20, 2006 letter which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

As explained elsewhere in this decision, with respect to the 
osteomyelitis claim, the duty to assist does not apply to the 
claim to reopen until such claim has in fact been reopened.  
As for the Veteran's remaining claims, the Board finds that 
reasonable efforts have been made to assist the Veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the VA has obtained the Veteran's service treatment records, 
VA outpatient medical records and obtained a medical nexus 
opinion.  

As the Board will discuss in detail in its analysis below, 
the VA obtained a medical nexus opinion in March 2008.  The 
report of this medial opinion reflects that the VA physician 
reviewed the Veteran's past medical history, recorded his 
current complaints, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record, and provided supporting rationale.  Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008).  The Board therefore 
concludes that the medical nexus opinion is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran 
and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
exercised the option of a personal hearing and was afforded 
one in May 2009 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2009); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
arthritis of the right ankle and knee. 

Analysis

As an initial matter, the Board observes that the Veteran has 
not contended that his currently diagnosed lower back 
disability is directly due to his military service.  Instead, 
the Veteran has consistently alleged that his service-
connected right ankle and knee disabilities have caused him 
to fall repeatedly and resulted in a low back disability.  
See, e.g., a March 2008 statement, page 2.  The Veteran has 
also alleged that the arthritis in his ankle and knee has 
spread to his lower back.  See a May 2007 statement.  The 
Board's discussion will therefore be devoted exclusively to 
the matter of secondary service connection.

With respect to Wallin element (1), evidence of a current 
disability, a VA x-ray report from August 1997 revealed that 
the Veteran has degenerative joint disease of the lumbar 
spine.  Wallin element (1) has therefore been demonstrated. 

With respect to Wallin element (2), evidence of a service-
connected disability, the Veteran was granted service 
connection for arthritis of the right ankle and the right 
knee by the VA Appeals Management Center (AMC) in an August 
2005 rating decision. 

With respect to Wallin element (3), medical nexus, after 
reviewing the Veteran's claims folder, the March 2008 VA 
physician noted that "the Veteran is a morbidly obese man 
with multiple comorbid conditions.  He is claiming they are 
all due to, primarily, his right ankle condition as it has 
caused him to fall in the past.  He states it gives out and 
he falls.  He denies any history of fracture with these falls 
or hospital stays.  He does not use any type of stabilizing 
device such as a brace or a walker."  The examiner concluded 
that the Veteran's low back disability was not caused by or 
aggravated by his service-connected right ankle or knee 
disability.  Specifically, the VA physician stated that the 
Veteran's degenerative changes in the spine are "far more 
likely due to advancing age, poor overall health status, and 
morbid obesity than it is due to falls." 

There is no other competent medical nexus opinion of record.  
The Board notes that the Veteran has argued that J.J.B., M.D. 
has indicated that his arthritis was had spread into his 
back.  While Dr. J.J.B. did indicate that the Veteran's 
arthritis was spreading in a December 2000 statement, he did 
not indicate that such a disability had spread to the 
Veteran's spine.  Indeed, Dr. J.J.B, did not even diagnose 
the Veteran with arthritis of the spine.  As noted above, the 
medical evidence indicates that the Veteran has developed 
degenerative joint disease of the lumbar spine due to his 
advancing age, poor overall health status, and morbid obesity 
and not due to his service-connected right ankle and knee 
disabilities.

To the extent that the Veteran contends that a medical 
relationship exists between his low back disability and his 
service-connected ankle and/or knee disabilities, any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's degenerative 
joint disease of the lumbar spine is not related to his 
service-connected arthritis of the ankle or knee.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

2.  Entitlement to service connection for a respiratory 
disability, claimed as secondary to service-connected right 
ankle arthritis. 

Analysis 

The Board observes that the Veteran has not contended that 
his respiratory problems are directly due to his military 
service.  Instead, similar to his low back claim, the Veteran 
has alleged that his service-connected ankle and knee 
disabilities have caused him to fall repeatedly which has 
resulted in respiratory difficulty.  See, e.g., the May 2009 
hearing transcript, page 7.  The Board's discussion will 
therefore be devoted exclusively to the matter of secondary 
service connection.

With respect to Wallin element (1), the Veteran has been 
diagnosed with dyspnea on multiple occasions.  See e.g., a 
January 2006 VA treatment record.  Wallin element (1) has 
therefore been met.

With respect to Wallin element (2), the Veteran was granted 
service connection for arthritis of the right ankle and right 
knee by the AMC in an August 2005 rating decision. 

With respect to Wallin element (3), the March 2008 VA 
physician stated that the Veteran's respiratory difficulties 
are "far more likely due to his overall health status, 
morbid obesity, [and] profound lack of physical fitness."  
[The Board observes that the Veteran weighed 420 lbs in March 
2007.]  The VA physician stated that the Veteran's obesity 
places strain on the cardiovascular and respiratory system 
which greatly contributes to the shortness of breath the 
Veteran experiences with mild to moderate exertion.  The VA 
physician concluded that there is no reasonable connection 
between the Veteran's respiratory condition and his ankle 
condition and resulting falls. 

The Board notes that the March 2008 VA physician's opinion is 
congruent with the outpatient medical evidence of record.  
Specifically, VA treatment records from January 2006 indicate 
that the Veteran's "morbid obesity plays a major role in his 
dyspnea," and that that his dyspnea is most "likely due to 
obesity."  These records also indicate that Veteran's 
dyspnea was improving at the same time he was losing weight. 
See a January 20, 2006 VA treatment record.

The March 2008 VA physician's opinion is the only competent 
medical opinion of record.  To the extent that the Veteran 
contends that a medical relationship exists between his 
respiratory disability and service, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu, supra. 

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's respiratory 
disability is not related to his service-connected arthritis 
of the ankle or knee but is a result of his morbid obesity.  
Wallin element (3) has therefore not been satisfied, and the 
claim fails on this basis.



3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for osteomyelitis on a direct-incurrence basis. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Finality/new and material evidence

In general, a decision of the Board that is not timely 
appealed is final. See 38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2007)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen was initiated in 
October 2005, the claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

The "old" evidence

At the time of the March January 2006 Board decision, the 
evidence of record included the Veteran's service treatment 
records, multiple statements from the Veteran, VA examination 
reports from November 2000 and March 2005, medical records 
from the Beloit Medical Center, statements from J.J.B., M.D., 
VA medical records, lay statements, the Veteran's workers 
compensation claim, private treatment records, and a letter 
from the Mayor of the City of Downs.

Service treatment records indicate that the Veteran was 
treated in July 1967 for complaints of a tender, swollen mid 
lower left leg.  The Veteran was diagnosed with cellulitis 
and prescribed penicillin and bed rest.  X-rays of the 
Veteran's leg were normal.  The record indicates that "the 
problem resolved well and he was returned to duty."  Upon 
review, the Veteran's service treatment records are 
completely absent of any diagnosis of osteomyelitis.  

The June 2000 letter from the Mayor of the City of Downs 
indicates that the Veteran was having difficulty performing 
his job and should be considered disabled.  The letter does 
not mention osteomyelitis.  

The Veteran's post-service treatment records do not indicate 
that the Veteran was ever diagnosed with osteomyelitis.  In a 
June 2000 VA orthopedic consultation, J.B.B., M.D. recorded 
that the Veteran reported injuring his right leg in service 
when he fell down a dogging hatch and subsequently developed 
cellulitis in his lower extremities.  In July 2000, the same 
doctor indicated that, according to the Veteran's reported 
history, he developed cellulitis and osteomyelitis in his 
right lower extremity in July 1967.  It was noted that the 
Veteran did not have osteomyelitis at that time. 

Private treatment records, the June 2000 letter from the 
Mayor of the City of Downs, and a July 2000 workers 
compensation claim do not mention osteomyelitis.

During a November 2000 VA examination, the Veteran reported 
that he fell down a dogging hatch during service injuring his 
right knee.  The Veteran stated that he subsequently went to 
sickbay with cellulitis in the right leg and was later told 
that osteomyelitis had set in.  The Veteran claimed that he 
was treated for osteomyelitis on two occasions.  As x-ray 
reports of the Veteran's leg were not available, the VA 
examiner diagnosed the Veteran with a history of 
osteomyelitis, per patient history.  

In March 2005, after reviewing the Veteran's claims folder, a 
VA examiner stated that x-rays of the Veteran's bilateral 
tibias showed no evidence of bony destruction of 
osteomyelitis.  The examiner concluded "it is my opinion 
that osteomyelitis has not been present in this patient and 
he is not entitled to service connection for osteomyelitis as 
a diagnosis of osteomyelitis has never previously been made 
nor is osteomyelitis currently present." 

In a September 2000 lay statement, R.A.L, indicated that he 
was stationed with the Veteran when he fell down a hatch and 
was admitted to sick bay.  R.A.L. further stated: "I believe 
he developed some sort of infection in his legs."  In an 
October 2000 statement, D.J.B. indicated that he served with 
the Veteran and that the Veteran had been admitted to sick 
bay for "the better part of a month" with "some kind of 
disease or infection" in his legs.  

In November 2000 the Veteran was admitted to the VA after 
becoming dizzy and falling to his knees, getting back up, and 
then falling completely to the ground.  When discharged in 
December 2000, the Veteran's secondary diagnoses included 
"history of osteomyelitis, right lower extremity." 

In multiple statements to the VA, the Veteran indicated that 
he developed osteomyelitis after falling down a dogging hatch 
during service. 

The January 2006 Board decision

The January 2006 Board decision denied service connection for 
osteomyelitis on the basis that the Veteran had not been 
diagnosed with this disability, there was no indication that 
this condition was incurred or aggravated during military 
service and there was no medical nexus linking a current 
disability to an in-service injury or disease.  In essence, 
because Hickson elements (1), (2), and (3) were missing.  The 
Veteran did not initiate an appeal to the Court.

Analysis

The unappealed January 2006 Board decision is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104, 20.1100 
(2009).  As explained above, the Veteran's claim for service 
connection for osteomyelitis may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received (i.e., 
after January 2006) evidence raises a reasonable possibility 
of substantiating the Veteran's claim.  

The evidence associated with the Veteran's claims file since 
January 2006 includes VA outpatient treatment records; 
records from the Social Security Administration, multiple 
statements from the Veteran, a September 2000 statement from 
W.D.K., M.D., a March 2008 VA examination report and the 
Veteran's May 2009 hearing transcript.

The VA outpatient treatment records, the March 2008 VA 
examination report, and records from the Social Security 
Administration do not include a current diagnosis of 
osteomyelitis nor do they indicate that the Veteran had 
osteomyelitis during service. 

In a September 2000 statement, Dr. W.D.K., stated that the 
Veteran reported a history of osteomyelitis during service.  
He did not diagnose the Veteran with osteomyelitis.  While 
this evidence is new insofar as it was not of record at the 
time of the Board's prior denial, the record amounts to a 
bare transcription of the Veteran's history.  Moreover, Dr. 
W.D.K. did not diagnose the Veteran with osteomyelitis and 
the Veteran is not competent to make such a diagnosis.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [noting 
that the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion]; see also Evans supra.   

With respect to the Veteran's statements and his May 2009 
testimony, the Veteran argues that he developed osteomyelitis 
during service and currently suffers from the disability.  
These statements are essentially reiterative of contentions 
made in connection with his previous claim and were 
considered by the Board in January 2006.  Such contentions 
are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Moreover, it is well established that lay persons 
without medical training, such as the Veteran, are not 
competent to opine on medical matters such as diagnosis and 
etiology.  In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that laypersons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."

There is no other evidence which has been added to the record 
subsequent to the January 2006 Board decision which indicates 
or even suggests that the claimed disability, osteomyelitis, 
exists.  In addition, there is no additional evidence which 
indicates that the osteomyelitis existed in service; or that 
there is a connection between the in-service diagnosis of 
cellulitis and any current osteomyelitis disability.

In short, the evidence received subsequent to the Board's 
January 2006 denial of the Veteran's claim is cumulative and 
redundant of the evidence of record at that time, and it 
therefore does not raise a reasonable possibility of 
substantiating the claim.  It is therefore not new and 
material.  See 38 C.F.R. § 3.156(a) (2009).

Thus, the additionally added medical evidence does not 
establish any previously unsubstantiated element of the 
Veteran's claim, namely the existence of osteomyelitis either 
currently or during service.  The claim may not be reopened, 
and the benefit sought on appeal remains denied.


ORDER

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected arthritis of the 
right ankle and right knee is denied. 

Entitlement to service connection for a respiratory 
disability, claimed as secondary to service-connected 
arthritis of the right ankle and right knee is denied. 

New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
osteomyelitis, is not reopened.  The benefit sought on appeal 
remains denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further evidentiary 
development.  

4.  Entitlement to service connection for a vascular 
disability, claimed as secondary to service-connected right 
ankle arthritis. 

The Veteran has stated that he received treatment for a 
pulmonary embolism and myocardial infraction from the St. 
Francis Hospital in Grand Island, Nebraska.  In April 2006 
the Veteran completed a VA Form 21-4142 authorizing VA to 
obtain his treatment records from this hospital.  A review of 
the Veteran's claims folder does not indicate that any 
attempt to obtain these records has been made.  Therefore, on 
Remand, VA should attempt to obtain and associate these 
records with the claims file.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).

Furthermore, a November 2000 VA hospital discharge summary 
indicates that the Veteran was treated at the Osborne County 
Memorial Hospital in Kansas prior to being transferred to the 
above-mentioned St. Francis Hospital.  Treatment records from 
this facility are not of record.  On Remand the VA should 
contact the Veteran and request he submit or identify any 
relevant medical treatment records pertaining to his vascular 
disability claim to include treatment records from the 
Osborne County Memorial Hospital. 

5.  Entitlement to service connection for osteomyelitis, 
claimed as secondary to cellulitis. 

6.  Entitlement to a TDIU.

In October 2004, the Veteran filed a claim seeking 
entitlement to service connection for cellulitis.  That issue 
has not been addressed by the RO.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].  The Veteran's claim 
of entitlement to service connection osteomyelitis as 
secondary to cellulitis, is inextricably intertwined with his 
pending claim of entitlement to service connection for 
cellulitis.  In other words, if service connection for 
cellulitis is granted, it may impact the Veteran's claim of 
service connection for osteomyelitis as secondary to 
cellulitis.  

In a statement received in June 2006, the Veteran reported 
that he had been seen at the emergency room of Mitchell 
County Hospital, on May 28, 2006, for "reappearance" of 
cellulitis in his right leg.  The record does not contain a 
clinical report of such treatment.

The Veteran's claims for service connection for vascular 
disability, for service connection for osteomyelitis 
secondary to cellulitis, and service connection for 
cellulitis, are all inextricably intertwined with his TDIU 
claim.  Action on the Veteran's claims of entitlement to 
osteomyelitis, claimed as secondary to cellulitis, and 
entitlement to TDIU, are therefore deferred pending 
completion of the action requested below.



Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his vascular 
disability, osteomyelitis and cellulitis.  
Any records so identified and obtained 
should be associated with the Veteran's VA 
claims folder.  

2.  VBA should attempt to obtain records 
of treatment of the Veteran in November 
2000 from the St. Francis Hospital in 
Grand Island, Nebraska, as identified in 
the Veteran's April 2006 VA Form 21-4142.  
Efforts should also be made to obtain 
records from the Mitchell County Hospital 
emergency room, on May 28, 2006, as 
identified by the Veteran in a June 2006 
statement.  An attempt should also be made 
to obtain reports of treatment of the 
Veteran at Osborne County Memorial 
Hospital in November 2000.  All efforts to 
obtain such records should be 
memorialized.

3.  Thereafter, VBA should adjudicate the 
Veteran's pending claim of entitlement to 
service connection for cellulitis.  Only 
if the Veteran perfects an appeal of this 
decision, and after appropriate appellate 
development has been completed, should the 
issue be certified to the Board for 
adjudication.

4.  After taking any further action it 
deems necessary, and if deemed to be 
appropriate based on the state of the 
evidentiary record, VBA should then 
readjudicate the Veteran's claims of 
entitlement to service connection for 
vascular disability, claimed as secondary 
to service-connected arthritis of the 
right ankle and knee, entitlement to 
service connection for osteomyelitis as 
secondary to cellulitis, and entitlement 
to TDIU.  If any benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. The case should then be returned 
to the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


